 Case 13-44976         Doc 102       Filed 01/15/19 Entered 01/15/19 08:46:49                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 13 B 44976
                                                CHAPTER 13
Juan G Yepez
Veronica Yepez                                  JUDGE CAROL A DOYLE

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: US BANK TRUST NA



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

13         67       XXXXXX7648                                $28,222.16       $28,222.16 $28,222.16

Total Amount Paid by Trustee                                                                $28,222.16


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
 Case 13-44976         Doc 102     Filed 01/15/19 Entered 01/15/19 08:46:49               Desc Main
                                     Document Page 2 of 2


                                                                             CASE NO. 13-44976-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 15th day of January, 2019.


Debtor:                                         Attorney:
Juan G Yepez                                    LEDFORD & WU
Veronica Yepez                                  105 W MADISON 23RD FL
10648 S Ave B                                   CHICAGO, IL 60602
Chicago, IL 60617                               via Clerk's ECF noticing procedures

Mortgage Creditor:                              Mortgage Creditor:
CHUHAK & TECSON PC                              Field and Goldberg, LLC
30 S WACKER DR #2600                            10 S LaSalle St., Ste 2910
CHICAGO, IL 60606                               Chicago, IL 60603

Mortgage Creditor:                              Mortgage Creditor:
Field and Goldberg, LLC                         COLFIN BULLS
10 S LaSalle St., Ste 2910                      % FIELD & GOLDBERG
Chicago, IL 60603                               10 S LASALLE ST #2910
                                                CHICAGO, IL 60603

Mortgage Creditor:                              Creditor:
MCCORMICK 103 LLC                               US BANK TRUST NA
% NOONAN & LIEBERMAN LTD                        % SN SERVICING CORP
105 W ADAMS STREET #1800                        323 5TH ST
CHICAGO, IL 60603                               EUREKA, CA 95501

ELECTRONIC SERVICE - United States Trustee


Date: January 15, 2019                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
